Title: To Alexander Hamilton from Ebenezer Stevens, 18 December 1798
From: Stevens, Ebenezer
To: Hamilton, Alexander



New york 18th Decemr: 1798
Dear General

I have seen Mr. Furman, and we calculate that what is unpaid by him, and myself, for account of Gun Carriages, shot, Blacksmiths Work, and Laboratory expences, for the state, will amount to about Fourteen thousand Dollars
I wish you to recommend me, to be the Agent for laying out the Money that is appropriated by this State for our defence. I have always had the labouring part, and if any other person is appointed, or I am not allowed a salary, I must quit. I can obtain any security that may be required
You must be sensible that my time is altogether taken up with military business, and that I have been essentially useful to this State; but I have a large family to provide for, and must say, I wish to know the Compensation I am to receive.
I am Dear General   Yours sincerely

Eben Stevens.
Major Genl Hamilton

